THE    ATTORNEY          GENERAL
                    OF   TEXAS

                    March 31, 1988




Honorable Charles D. Houston      Opinion No. JR-879
District Attorney
155th Judicial District           Re: Authority of the county
One East Main                     auditor to require   travel
Bellville, Texas 77418            documentation  from county
                                  commissioners  and related
                                  questions (RQ-1328)

Dear Mr. Houston:

     You ask the  advice of this office relative to the
authority   of the county    auditor to require       travel
documentation from members of the commissioners court who
receive   fixed monthly travel allowances     pursuant    to
section 152.011 of the Local Government    Code    (formerly
found in article  3912k, V.T.C.S.).  Additional   questions
submitted relate to whether the following types of travel
by members of the commissioners court are reimbursable:

          1. Travel from residence to         courthouse
       to attend meetings.

          2. Travel for the purpose of inspecting
       roads and    overseeing  the   repair  and
       maintenance thereof.

          3. Travel for the purpose of attending
       dedications and other civic ceremonies.

          4. Travel for the purpose of attending
       County Fairs and other public celebrations.

     Section   152.011     of   the   Local   Government   Code
provides:

           The commissioners court of a county shall
       set the amount of the compensation,     office
       and    travel    expenses,  and   all    other
       allowances    for the county and      precinct




                            p. 4292
Honorable Charles D. Houston - Page 2 W-879)




       officers and employees    who are paid   wholly
       from county funds.

     In Attorney  General Opinion H-992    (1977), it was         -,
stated that where the commissioners court had set a fixed
amount to be paid county and precinct officials for travel
allowance pursuant to article   3912k (now section  152.011
of the Local Government Code), the legislature   apparently
did not intend that the members of the commissioners court
would be required to show that traveling expenses   allowed
them had actually been incurred before payment could be
made. However, it was concluded that the allowances    must
be reasonablv related to exnenses actuallv incurred.

     In Attorney  General Opinion J'M-148 (1984), it was
concluded that the commissioners   may fix the amount of
travel expenses    allowed   to   the   members   of   the
commissioners court so long as the allowance is reasonably
related to official countv business.

     The question   of whether a commissioners court     may
expend county travel    funds to oppose   issuance by the
Alcoholic Beverage Commission of a private club permit was
addressed   in Attorney   General Opinion J'M-350 (1985).
Under section 11.43 of the Alcoholic    Beverage Code, the
Alcoholic Beverage Commission has discretionary    authority
to grant such permits.      Section 11.41(b) of the code
provides that the commission    or administrator   may give
consideration to a recommendation   made in writing by the
commissioners court of the county in which an applicant
proposes to conduct his business.   While personal   appear-
ances at the hearing were not a prerequisite to consider-
ation by the commission, the opinion noted that in-person
advocacy might prove to be a more effective      method   of
persuasion.   It was concluded that if the commissioners
court deems it to be in the interest of the county to do
SOI it may expend county travel     funds for opposing    an
application for a private club.

      A careful reading of the statute now codified          as
.section 153.011 of the Local Government Code, and of the
 foregoing opinions construing       the predecessor   statute,
 former article 3912k, V.T.C.S., dictates that the commis-
 sioners court may establish        the amount of automobile
 expenses to be allowed county and precinct officials       and
 that such officials are not required to furnish documenta-
 tion to the county.auditor      before payment of such allow-
 ance is made.   However, in setting the amount of travel
 allowance, the commissioners court is required to follow
 certain  guidelines.     First,     the   allowance  must   be



                            p. 4293
    Honorable~Charles   D. Houston i Page 3 (JM-879)




    reasonablv related to official countv business: secondly,
    the amounts must be reasowe      in relation to expenses
    actuallv incurred or to be incurred .

         In Attorney General Opinion H-992, it was concluded
    that travel between home and office is not official travel
    subject to reimbursement in m      circqmstances .  Excep-
    tional circumstances may dictate that such travel is in
    the best interest of the county and falls within       the
    requirement that travel be reasonably   related to county
    business.  Travel for the purpose of inspecting roads and
    overseeing the maintenance  thereof would be reimbursable
    to the extent that such activity is reasonably related   to
    official county business. &BB County Road and Bridge Act,
    article 6702-1, V.T.C.S., for duties of members of the
    commissioners court in overseeing and maintaining roads.

         Whether travel for public  functions such as dedica-
    tions, civic ceremonies and county fairs by members of the
    commissioners court is reimbursable  must turn on whether
    attendance is in the interest of the county or whether  it
    is solely   for the personal purposes of the individual
    official.

         In the final analysis, the allowance must be governed
    by what amount the commissioners court,     in good  faith,
    deems to be necessary    for travel reasonably related to
    county business.   Whether attendance at a certain type of
    activity by a member of the commissioners         court is
    reasonably   related to county business     is a    factual
    determination to be made by the commissioners court, on a
    case by case basis.

                            SUMMARY

              The county auditor may not require      doc-
           umentation from members of the commissioners
           court who receive fixed monthly          travel
           allowances.   Travel from a residence to the
           courthouse by a member of the commissioners
           court for the purpose of attending meetings
           is not normallv reimbursable.      Travel   for
           the purpose of inspecting roads and oversee-
           ing the maintenance thereof is reimbursable
           insofar as it is reasonably        related to
           county business. &G County Road and Bridge
           Act, article 6702-1, V.T.C.S., for duties of
           commissioners   court   in    overseeing    and
           maintaining roads.    Whether   attendance   at
P
           public functions such as dedications,     civic




                              p. 4294
Honorable Charles D. Rouston - Page 4 (JR-879)




       ceremonies and county fairs is reimbursable
       is a factual determination which must be
       made on a case by case basis by          the
       commissioners   court.    Such   travel   is
       reimbursable when presence by the commis-
       sioner at the activity has a reasonable
       relationship to county business.     Amounts
       must be fixed at a figure reasonably related
       to expenses actually incurred.




                                       JIM        MATTOX
                                       Attorney    General of Texas

MARYRELLRR
First Assistant Attorney General

Lou MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY                                                 -_
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                             p. 4295